Title: To Thomas Jefferson from Ahmad Qaramanli, 1 September 1805
From: Qaramanli, Ahmad
To: Jefferson, Thomas


                        
                            To the
                            People of the
                         United States of America.
                     Syracuse 1st. Septr. 1805.
                        
                        It is known to the whole world that the reigning Bashaw of Tripoli, Jusuf, obtained the Throne by the Murder of our Father and Elder brother and by my exile, who came next in succession. Driven by his impious and cruel usurpation, I took refuge in Egypt where I was kindly received by the Mameluke Beys, who gave me a distinguished rank in the military service. Reposing in the security of peace, I had ceased to repine for the loss of my Throne, and regretted only the lot of my unhappy Subjects, doomed to the yoke of my cruel and tyranical brother.
                  It was at this Epoch, that the arrival of General Eaton gave me hopes of better fortune, and tho’ I could not tell what were his powers, I trusted to the faith of a great people, of whom he was the ostensible representative, and threw myself into his arms. We concluded a Treaty at Alexandria, a copy of which is among the papers of Commodore Barron in the custody of his Secretary Mr. Robert Denison. This treaty not only stipulates the recovery of the Throne for me, but also includes several advantageous articles for the United States, for which Genl. Eaton will be my Voucher; ought I then to suppose that the engagements of  an American Agent would be disputed by his constituent Government? I cannot suppose that a Gentleman has pledged towards me the honor of his Country on purpose to deceive me!
                  General Eaton and myself with our joint followers had already advanced 600 miles into the Kingdom of Tripoli; and a general defection had seized my brothers army, and all things prepared the protected of America to be hailed Sovereign of his usurped Throne. At this juncture a peace is concluded in which a Throne, acquired by rapine & murder, is guaranteed to its usurper, and I the rightful Sovereign, the friend and ally of America, am left unprovided for. No article in my favor, no provision for me and my family, and no remuneration for the advantages I had foregone in trusting to American honor. I am left in Syracuse with 30 dependents, on the pittance of two hundred Dollars per Month and no prospect of future establishment. What with the expences of my retinue &c. &c. I, a Sovereign Prince, am now reduced to the pension of 150 Cents per day.
                  I must here observe that Mr. Eaton, whose generosity I cannot sufficiently praise, has assisted me from his own finances, else hard indeed had been my lot. 
                  When the prevalence of ages has accustomed men to the Government of one, the right of a Throne enters into the System of human thoughts, and that usage must have its rights like others.
                  In this situation I appeal to the Virtue, generosity and candour of the people and government of America. I trust that a brave and free Nation will interest itself in behalf of a fallen Prince, who has trusted to its national honor and good faith. I trust the Government will take my case into consideration and at least send me back to Egypt indemnified for those comforts lost by uniting my fortune to theirs, and I am confident the American People will feel for the misfortunes of one, who has fought in the united cause of their interest and his own right.
                  (Signed)
                        
                            Ahmet Bashaw Son of 
                     Ali Bashaw Caramalla of Tripoli
                        
                    